Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 28, 2018

The Court of Appeals hereby passes the following order:

A18A1234. VILLA SONOMA AT PERIMETER SUMMIT CONDOMINIUM
    ASSOCIATION, INC. v. COMMERCIAL INDUSTRIAL BUILDING
    OWNERS ALLIANCE, INC. et al.

       The plaintiff Villa Sonoma at Perimeter Summit Condominium Association,
Inc. filed a civil action against multiple defendants for breach of contract and bad
faith in connection with fire and water damage at the condominium. On December 15,
2017, the trial court entered three orders: (1) dismissing counts 4, 6, 7, and 8 of the
Plaintiff’s Second Amended Complaint as to the insurance company defendants, (2)
dismissing count 1 of the Plaintiff’s Second Amended Complaint as to Great Lakes
Reinsurance, and (3) dismissing Commercial Industrial Building Owners Alliance,
Inc. and Claims Adjusting Group, Inc. from the case. The plaintiff then filed this
direct appeal. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation and citation omitted). Although the trial court
dismissed a number of the plaintiff’s claims, totally dismissed two defendants, and
styled its orders as “final,” it is clear from the record that multiple parties and claims
remain for adjudication. “In such circumstances, there must be an express
determination under OCGA § 9-11-54 (b) or there must be compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b). Where neither of these code
sections [is] followed, the appeal is premature and must be dismissed.” Id.
(punctuation omitted).
      The orders in this case did not direct the entry of judgment pursuant to OCGA
§ 9-11-54 (b). Therefore, the challenged orders are not final orders, and they are
appealable only through the interlocutory appeal procedures set forth in OCGA §
5-6-34 (b). See id.; Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015). Because the plaintiff did not comply with those procedures, this appeal is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/28/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.